12 So.3d 918 (2009)
Damion Latroy DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-4427.
District Court of Appeal of Florida, Fifth District.
July 10, 2009.
Damion Davis, Graceville, pro se.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. Cf. Lowe v. State, 2 So.3d 21, 38 (Fla.2008) ("Because the Court found no fundamental error [on direct appeal], Lowe fails to demonstrate that counsel's failure to object to the comments resulted in prejudice sufficient to undermine the outcome of the trial under Strickland[[1]]."); Chandler v. State, 848 So.2d 1031, 1046 (Fla.2003) ("Because Chandler could not show the comments were fundamental error on direct appeal, he likewise cannot show that trial counsel's failure to object to the comments resulted in prejudice sufficient to undermine the outcome of the case under the prejudice prong of the Strickland test.").
SAWAYA, ORFINGER and LAWSON, JJ., concur.
NOTES
[1]  Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).